1                     OFFICE OF THE ATTORNEY
                                               AUSTIN
                                                            GENERAL        OF TEXAS

      gplroc.-
---



                 Honorable B.T. Waltera
                 Cm&y Auditor
                 srith caunty
                 Tyler, Texas                                          ,     ‘.
                                                            ', ',
                                                                 ‘\
                 Dear sir:             oplnlon No. 0#2cj '..,':
                                       Ret Coarl88+"ra'~~-5our# - Authority
                                       to build dvell?ing~.~~~, mud+? farm
                                       P m p sr tY      l                            ‘...




                 earehilly oonaidered by
                 itequesta8 follovsr
                                                                 8EiOnlms Qourt
                                                                 nd county fundll
                                                                  ed by the county;
                                                                      handOrhfUldS




                                                     ‘8 Annotated          Texas Oode of Orlmln-

                                                &me&
                                                  amresssd ln 8 eonrls-
          ’i                                ir aonfinement in jell for
          1                                r vhere in muoh aonvlotion
                                    t ta’aasemmd only at a peaunfary
                                     arty 80 aonviated 1s unable to pay
                                     oste adjudged againat hlr thcma 80
                                     1 be required to do Mmrrl labor
                      in aaaordanacs with the provlslona of this arti-
                      cle under the follovlng rules and regulations:
                           "1. Raah oomuiasloners court my provide
                      for the ereotion of a vorkhouse and the eatabliah-
                      ment of a county farm in conneotlon therewith for
                      the purpose of utlllcing the labor of said par-
Honorable B.T. Walters, Page 2


     ties 80 convicted.
          "2. Such farms end vorkhou6es 8hall be under
     the control and mgement    of the cosml88ioners
     court, and said oourt may adopt such rules and
     regulation8 not Inconsistent with the lavs as they
     deem necerrsaryfor the 8uoaeasful management end
     operation of said institutions and for efiective-
     ly utlllaing aald labor.
          “3. Such overseer8 and guard8 may be employ-
     ed under the authority of the comslssionerlrcourt
     as may be necessary to prevent escapes and to en-
     force such labor, and they shall be paid out of
     the county treasury such aompensatfon aa said
     court may prescribe.
          !!4.Those 80 oonvioted shall be 80 guarded
     while at work a6 to prevent eecape.
          ‘5. They shall be put to labor upon the pub-
     lie road., bridge8 or other public works of the
     aounty vhen their labor tmnnot be utillaed in
     the county vorkhouee or aounty farm.
          Se&ion 1 of the above statute authorlses the oom-
m18810nerst courts of th%s State to ereat vorkhou8ea md
establish county farm.   Se&ion 2 of the above atatute
place. the control and management of such rorkhau8e8 snd
oounty farms In the~comsd.88loner8~courts and also author-
izes the commlssloners oourte to idopt such rule8 and regu-
lations not lnconalstent with the lava aa they deem neoess-
ary for the 8ucoessPul management and operation of said
institutions snd for effectively utillting such labor. Seo-
tion 3 provides for the employment of guards and overseera.
Section 5 provides that the aonvlots shall be put to labor
on the roads snd publla vorks when their labor cannot be
utillsed on the oounty farm or county vo&house.
          The above statute authorIre the e8tablleEusentof
a county farm. Bulldings necessary for the suoce88iul opero-
tlon of the oounty farm, such as, housing for conviata, guard8
and overneera, barns, eta. staybe built by the oonml8slonera*
court. Although Section 5 of the above quoted artiale oontem-
plates the use of conviot labor on the county farm, we Wink
Honorable B.T. Walters, Page 3


that if there were not sufflaientoonvict labor on hand to
successfullyoperate the county farm the aommietxionere'
court vould clearly have authority to hire outside labor
to make or gather crops, etc. on the county farm necessary
for the suacessfuloperation of the farm.
          You are respectfullyadvleed that it is the opin-
ion of this departmentthat if the ooamris~lon8rat court
deter&Lnee that the building of the proposed dwelling on
the county farm Is neaeaeary for the sucaessful management
and operation of the aounty farm, lnaludiag the utll~zatlon
of convict labor, they may lawfully expend county funds for
such purpose.




WJFlAW